                                                                    ISTRIC
   RAJ V. ABHYANKER, California SBN 233284                     TES D      TC
 1 Email: raj@legalforcelaw.com                              TA




                                                                                          O
   WENSHENG MA, California SBN 299961




                                                       S




                                                                                           U
                                                      ED
 2 Email: vincent@legalforcelaw.com




                                                                                            RT
                                                                            DERED




                                                  UNIT
 3 LEGALFORCE RAPC WORLDWIDE, P.C.                                   O OR
                                                             IT IS S
   1580 W. El Camino Real, Suite 10




                                                                                                    R NIA
 4 Mountain View, CA 94040
   Telephone: (650) 965-8731                                                                  ers
 5 Facsimile: (650) 989-2131                                                  n   zalez Rog




                                                  NO
                                                                      onne Go
                                                             Judge Yv




                                                                                                    FO
                                                   RT
 6 Attorneys for Plaintiffs,




                                                                                                LI
                                                                      3/5/2019
   LegalForce RAPC Worldwide, P.C. and                     ER




                                                      H




                                                                                              A
 7 LegalForce, Inc.                                             N                              C
                                                                                  F
                                                                    D IS T IC T O
 8                                                                        R
 9
                              UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                     OAKLAND DIVISION
12
13
   LEGALFORCE RAPC WORLDWIDE, P.C.;            Case No.: 4:18-cv-02573-YGR
14 and LEGALFORCE, INC.,
                                               STIPULATED DISMISSAL WITH
15          Plaintiffs,                        PREJUDICE
16 v.                                          Date Filed:          May 2, 2018
17 UPCOUNSEL, INC.,
18          Defendant.
19
20
21
22
23
24
25
26
27
28

        STIPULATED DISMISSAL WITH PREJUDICE:                          CASE NO. 4:18-cv-02573-YGR
 1          IT IS HEREBY STIPULATED by and between the parties to this action through their

 2 designated counsel that the above-captioned action be and hereby is dismissed with prejudice
 3 pursuant to Federal Rule of Civil Procedure 41(a)(1), each party to bear its own attorney’s fees

 4 and costs.
 5          IT IS FURTHER STIPULATED by and between the parties to this action, that this Court
 6 shall retain jurisdiction.
 7
     Dated: March 1, 2019                    SKAGGS FAUCETTE LLP
 8
 9                                           By:                    /s/
                                                           Jeffrey E. Faucette
10                                           Attorneys for Defendant UPCOUNSEL, INC.
11
12 Dated: March 1, 2019                      LEGALFORCE RAPC WORLDWIDE P.C.
13                                           By:                      /s/
                                                            Raj V. Abhyanker
14
                                             Attorneys for Plaintiffs LEGALFORCE RAPC
15                                           WORLDWIDE, P.C. and LEGALFORCE, INC.

16
                                ATTESTATION PURSUANT TO LR 5-1(i)(3)
17
            I, Raj V Abhyanker, am the ECF User whose identification and password are being used to
18 file this STIPULATED DISMISSAL WITH PREJUDICE. I hereby attest that concurrence in the
19 filing of this document has been obtained from the other Signatory.
20                                                                    /s/
                                                         Raj V. Abhyanker
21
22
23
24
25
26
27
28
                                                     2
       STIPULATED DISMISSAL WITH PREJUDICE:                                 CASE NO. 4:18-cv-02573-YGR
